Park, C. J.
The authority under which the insurance commissioner assumed to act in committing the plaintiff for contempt in refusing to be sworn and to answer questions ¡with regard to the financial condition and management of ; certain life insurance companies, is to be found in the act of j 1877, the part of which, important to the present case, is as .follows: “The insurance commissioner may at.any time i investigate the financial condition, affairs and management of any life insurance company incorporated by, or doing business *385in this state, and may require any such company to produce, j and may examine, all its assets, records, contracts, books and j papers; may compel the attendance before him, and may j examine under oath, its directors, officers, agents, or any 1 other person in reference to its condition, affairs and management, or any matter relating thereto; may administer oaths, | and shall have the same power to summon and compel the j attendance of witnesses, and to require and compel the pro-! duction of records, books, papers, contracts, or other documents, as is now possessed by the Superior Court.”
The commissioner under this act has express authority to administer oaths, and compel the attendance of witnesses, and the production of records, books, papers, and other documents, and his power in this respect is equal to that of the Superior Court. But this power became exhausted when the plaintiff obeyed his summons by appearing in due time before him. The commissioner has power to investigate the financial condition and management of any life insurance company doing business in the state, and to examine under oath its directors, officers, and agents, or any other person in reference to its condition and management. But there is no direct; authority conferred upon him to commit any person to jail for refusing to be sworn and answer his questions. Indeed the j word “contempt” is not found in the statute. This word is I almost invariably used when power is conferred upon any court, judge, or other magistrate to punish for contempt. When a special commission was recently appointed to investigate the affairs and management of the life insurance companies of the state, special power was conferred upon the commissioners to punish for contempt. The words of the resolution were — “ they shall have the same power as the Superior Court in the punishment of any witness for contempt.” Generally moral influence is deemed sufficient to command respect and obedience where the legislature grant authority to a commission to make such examinations. Bank commissioners, have no power to commit for contempt, although they have authority to administer oaths in the discharge of their duties, and may examine any person under oath in relation to the-*386affairs of the banks under their supervision, with authority to compel the attendance of witnesses and the production of books and papers by suitable process. Railroad commissioners have no such power, although they may examine witnesses under oath as they may think proper in relation to the affairs of any railroad company. The state board of charities have no such power, although in the discharge of their duties they may examine witnesses under oath, and may send for persons and papers.
We think the granting of so great power to a commission or to a single commissioner should not be left in doubt, or be inferred from the duties to be performed, when it is so easy to confer it in express terms, if the legislature is disposed to grant it.
We advise judgment in favor of the plaintiff, and that he be discharged from imprisonment.
In this opinion the other judges concurred.